Balistreri v. Isabelle, No. 406-6-14 Wncv (Teachout, J., December 2, 2014)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                      STATE OF VERMONT

SUPERIOR COURT                                                                                         CIVIL DIVISION
Washington Unit                                                                                        Docket No. 406-6-14 Wncv

Craig M. Balistreri                                                                                    on appeal from
      Plaintiff–Appellee                                                                               Docket No. 523-12-13 Wnsc

           v.

J. Guy Isabelle
       Defendant–Appellant

                                                                   ENTRY

       On September 12, 2014, this court affirmed a small claims judgment in favor
Plaintiff–Appellee Craig M. Balistreri. On October 6, 2014, Defendant–Appellant J. Guy
Isabelle filed a motion seeking permission to appeal to the Supreme Court.

       The Supreme Court has discretion to permit or deny further appeal from a Civil
Division judgment in the appeal of a small claims case. 12 V.S.A. § 5538; V.R.S.C.P.
10(e). However, such a request must be filed with the Civil Division within 10 days of
the Civil Division’s judgment. V.R.S.C.P. 10(e). If a timely request is not so filed, the
judgment becomes final and there is no further appeal. Id.

        Mr. Isabelle concedes that his request to appeal was not timely filed and he did not
request an extension of time before the 10-day period elapsed. Assuming that the
excusable neglect provision of either V.R.A.P. 4(d)(1)(B) or V.R.C.P. 6(b)(2) otherwise
applies to late filings under V.R.S.C.P. 10(e), there is no excusable neglect here. Mr.
Isabelle simply notes that he was ignorant of the need to request further appeal within 10
days. Mere ignorance of a clear procedural rule is not excusable neglect. See generally
In re Town of Killington, 2003 VT 87A, 176 Vt. 60 (discussing excusable neglect in
detail).

      Mr. Isabelle’s motion seeking permission to appeal to the Supreme Court is
denied.

           Dated this __ day of December 2014.

                                                                                _____________________________
                                                                                Hon. Mary Miles Teachout
                                                                                Superior Court Judge